Citation Nr: 0912234	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-26 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as pinched nerve.

2.  Entitlement to service connection for a lung disorder due 
to exposure to asbestos. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to February 
1948.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama: A 
rating decision dated in April 2005, which denied service 
connection for a back disorder, and a rating decision dated 
in January 2006, which denied service connection for a lung 
disorder as a result of exposure to asbestos.  

As support for his claims, the Veteran provided testimony 
before RO personnel in a formal hearing in August 2007 and 
before the undersigned Veterans Law Judge in a 
videoconference hearing in February 2009.  The transcripts of 
both hearings have been associated with the claims file and 
have been reviewed.  


FINDINGS OF FACT

1.  The Veteran has a current back disorder, diagnosed as 
degenerative disc disease (DDD).

2.  There is no evidence of any back disorder during service 
or within one year after service, or for many years 
thereafter.

3.  There is no competent medical evidence suggesting a link 
between the Veteran's current back disorder and his period of 
active military service.

4.  There is no competent medical evidence of a current 
diagnosis of a lung disorder, including a lung disorder due 
to exposure to asbestos.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in December 
2004 and November 2005.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in two VCAA letters dated in March 2006 and July 
2006, the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decisions in April 
2005 and January 2006.  However, both the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in December 2004 
and November 2005, followed by subsequent VCAA and Dingess 
notice in March 2006 and July 2006, the RO readjudicated the 
claim regarding a lung disorder in an SOC dated in November 
2006 and both claims in an SSOC dated in May 2008.  Thus, the 
timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records dated from September 
2003 to January 2008, and private treatment records as 
identified and authorized by the Veteran.  The Veteran and 
his representative also have submitted several statements in 
support of his claims, including statements from the 
Veteran's spouse, his brother, and a fellow seaman.  
Moreover, the Veteran was afforded two opportunities to 
provide testimony before RO personnel and before the 
undersigned Veterans Law Judge.  The Veteran was also 
provided a VA examination of his lungs in September 2007. 
 
The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's current back disorder; however, 
such an examination is unnecessary in this case.  In this 
regard, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
In this case, although there is evidence of a current 
diagnosis of DDD in the Veteran's back, there is no evidence 
of an injury or disease in service or within the presumptive 
period after service, of persistent or recurrent symptoms 
following service, or of any indication that any current back 
disorder on appeal may be associated with service.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Thus, the second and 
third elements of McLendon are not met and a VA examination 
to establish a nexus is not required.  

Therefore, there is no indication that any additional 
evidence remains outstanding; therefore, the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Back Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's back disorder, which he asserts was incurred during 
service when the ship on which he served, the USS Kleinsmith, 
lurched, throwing him off balance as he tried to catch a 
steel cable to prevent from falling, thus wrenching his back.  
See statement from the Veteran dated in January 2005, and 
statement by the Veteran's spouse dated in November 2005.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, recent VA treatment records indicate 
complaints of back pain and a diagnosis of DDD.  See VA 
treatment records dated in November 2005 and December 2005.  
Thus, there is sufficient evidence of a current back 
disorder.  Consequently, the determinative issue is whether 
the Veteran's back disorder is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

A review of the Veteran's STRs, however, reveals no 
complaints of, or treatment for, a back injury or other back 
problems while he was in service.  Specifically, despite the 
Veteran's assertions of a back injury in service and 
subsequent treatment on the USS Macon until he was discharged 
from service in February 1948, there is no evidence in his 
STRs of treatment for any back injury.  Further, no back 
disorder was diagnosed during service.  Significantly, the 
February 1948 separation examination was unremarkable for any 
complaint or evidence of a back disorder, or any notation of 
in-service treatment for any back injury, for which the 
Veteran contends he received treatment until his separation 
from service.  See videoconference hearing transcript dated 
in February 2009.  Thus, the Board must find that the STRs, 
as a whole, provide negative evidence against this claim, as 
they show neither complaints nor evidence of any back injury 
or disorder in service.  However, the Board acknowledges that 
the Veteran is at least competent to report symptoms of a 
back injury and disorder in service.   

Post-service, although the Veteran alleges that he has had a 
chronic back problem, has experienced back pain since his in-
service injury, and had received treatment for a back 
disorder from two private medical facilities upon discharge 
from service, objective medical evidence does not bear out 
the Veteran's assertions.  Specifically, the first 
documentation of any complaint of back pain and of a 
diagnosis is in November 2005, over 50 years after the 
Veteran's discharge from service.  Furthermore, aside from 
two complaints of back pain in November 2005 and December 
2006, the Veteran's post-service treatment records are 
otherwise devoid of evidence of complaints of, or treatment 
for, any back problems, despite his assertions of treatment 
and medical advice by a physician to undergo back surgery.  
See VA treatment records dated in November 2005 and December 
2006; videoconference hearing transcript dated in February 
2009.  In this regard, although he is competent to report 
back pain and worsening symptoms since service, the Veteran's 
lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any back problems until 
decades after discharge from service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The Federal Circuit Court 
also has determined that such a lapse of time is an important 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  It follows, therefore, that the Board finds no 
evidence of any back disorder or other chronic disease within 
one year after the Veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
arthritis is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  Additionally, 
the Board finds no evidence of any non-chronic back disorder 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

As to a nexus between the Veteran's current back disorder and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, of all the post-service treatment 
records associated with the claims file, only two such 
records make any mention of back pain, and neither of these 
two links his back problems to service; they are simply 
silent as to the etiology of his back disorder.  Thus, the 
Board finds that post-service medical records, as a whole, 
provide very negative evidence against the Veteran's back 
disorder claim as they reveal a back disorder that began 
years after service with no connection to service. 

The Board emphasizes that although the Veteran is competent 
to state that he has experienced back problems over time, he 
is not competent to render an opinion as to the medical 
etiology of his current back disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lung Disorder Due to Exposure to Asbestos

The Board now turns to analysis of the evidence regarding the 
Veteran's claim of service connection for a lung disorder 
related to asbestos exposure.  For such claims, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
purportedly resulting from asbestos exposure.  Common 
materials that may contain asbestos are steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection 9.  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining; 
milling; shipyard work; insulation work; demolition of old 
buildings; carpentry and construction; manufacture and 
servicing of friction products such as clutch facings and 
brake linings; and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection 9(f).  

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos-related diseases/abnormalities, such as 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis); tumors; 
pleural effusions and fibrosis; pleural plaques; 
mesotheliomas of pleura and peritoneum; and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection 9(b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection 9(d).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection 9(h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  

It should be noted that the pertinent parts of the Manual on 
service connection in asbestos-related cases do not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Dyment v. West, 13 Vet.App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

In this case, the Veteran claims a current diagnosis of a 
lung disorder that resulted from exposure to asbestos while 
he was on board the USS Kleinsmith and USS Macon during 
service.  See notice of disagreement (NOD) dated in February 
2006, VA Form 9 dated in November 2006, and videoconference 
hearing transcript dated in February 2009. 

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination of the Veteran's lungs 
in September 2007 found no obstructive lung defect and no 
respiratory impairment.  See VA examination report dated in 
September 2007.  Moreover, aside from a finding of a solitary 
pulmonary nodule in 1997, and diagnoses of acute bronchitis 
and acute pharyngitis in 2003, all of which appeared to have 
fully resolved thereafter, there is  no evidence of a current 
diagnosis of a lung disorder or treatment for lung problems 
in recent treatment records.  In fact, aside from these two 
notations of diagnoses of acute lung disorders, all other 
post-service treatment records indicate that the Veteran's 
lungs are normal, clear, with no shortness of breath or 
dyspnea, or any other symptoms of a lung disorder.  See, 
e.g., private treatment records from Dr. S.V., dated in 
January 1997, January 2002, March 2003, and August 2007; VA 
treatment records dated from September 2003 to January 2008.  
Despite the Veteran's assertions of having been diagnosed 
with asbestosis while being examined for prostate surgery, 
treatment records from the surgeon indicated no such 
diagnosis.  See private treatment records from Dr. S.V., 
dated from January 1997 to August 2007.  In this regard, 
although the Veteran is competent to state that he suffered 
symptoms of a lung disorder, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for a lung 
disorder due to exposure to asbestos.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that although the Veteran is competent 
to state that he has symptoms of a lung disorder, he is not 
competent to render an opinion as to the medical etiology of 
any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a back disorder, claimed as pinched 
nerve, is denied.

Service connection for a lung disorder due to exposure to 
asbestos is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


